Citation Nr: 0527964	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  04-10 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $30,405.00.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, and G.G.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to February 
1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Committee on Waivers 
and Compromises (Committee) at the Cleveland RO dated in 
November 2001, which denied waiver of recovery of an 
overpayment in the calculated amount of $30,405.00.

In March 2005, the veteran testified at a travel board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing proceedings is of record. 

In a September 2001 letter, the veteran essentially stated 
that he assumed that his non-service connected pension 
benefits were changed to compensation benefits for his PTSD.  
It is unclear whether the veteran is interested in filing a 
claim for service connection for PTSD.  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Effective June 12, 1995, the RO awarded the veteran 
nonservice-connected pension benefits on the basis that his 
countable income did not exceed the maximum annual limit.

2.  In an October 1995 award letter, the RO informed the 
veteran that pension was an income based program and that any 
changes in income or net worth must be promptly reported to 
VA and that all income from all sources must be reported.

3.  In April 2001, the veteran was informed that VA had 
learned that since February 1998 he had received income that 
raised his countable income above the maximum annual rate and 
that his nonservice-connected pension benefits were 
retroactively adjusted, creating the overpayment at issue.

4.  There is no indication of fraud, misrepresentation, or 
bad faith by the veteran.

5.  The veteran was at fault in the creation of the 
overpayment.

6.  A need for reasonableness and moderation in the exercise 
of the Government's right to collect the debt charged to 
veteran allows a reduction of one half of the amount owed to 
$15, 202.00.  


CONCLUSIONS OF LAW

1.  Waiver of recovery of the overpayment of nonservice-
connected pension benefits, in the amount of $15,203, is 
warranted.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.963, 1.965, 3.660 (2004).

2.  Waiver of recovery of the reduced overpayment of 
nonservice-connected pension benefits, in the calculated 
amount of $15,202, is not warranted. 38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. §§ 1.963, 1.965, 3.660 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is not applicable to cases involving waiver of 
indebtedness.  See Lueras v. Principi, 18 Vet. App. 435 
(2004).  Notwithstanding the fact that the VCAA is not 
controlling in these matters, the Board has reviewed the case 
for purposes of ascertaining that the appellant has had a 
fair opportunity to present arguments and evidence in support 
of his request for a waiver.  The Board concludes from that 
review that the requirements for the fair development of the 
waiver request have been met in this case.

Every possible avenue of assistance has been explored, and 
the appellant has had ample notice of what might be required 
or helpful to his case.  VA has satisfied its duties to 
inform and assist the appellant in this case.  The veteran 
was provided several opportunities, including most recently 
in March 2005, to provide current financial information in 
support of his claim that the collection of the reduced 
overpayment would impose an undue hardship upon him.  Further 
development and further expending of VA's resources is not 
warranted.

The Board also notes that the veteran has not challenged the 
validity of the indebtedness; nor does there appear to be any 
reason to believe that the debt was improperly created.  As 
such, that question need not be examined further.  See 
Schaper v. Derwinski, 1 Vet. App. 430 (1991).

The appellant is seeking entitlement to a waiver of recovery 
of an overpayment of pension benefits in the amount of 
$30,405.  The Committee found that the collection of the 
overpayment from the appellant would not be against the 
principles or equity and good conscience.  See 38 C.F.R. § 
1.965 (2004).

II.	Factual Background

The veteran was awarded VA pension benefits in September 
1995, effective from June 1995, with the monthly rate based 
on his countable income, as reported by him.  

In April 2001, the veteran received a letter from the RO 
stating that it had been confirmed that in 1998 he received 
$21,053 income from CDS Lines, Inc. It was proposed that his 
pension benefits be terminated effective February 1, 1998.  
In July 2001, the veteran received a letter from the RO 
stating that his pension benefits had been terminated 
effective February 1, 1998, and that because of this change, 
he had been paid too much and that he would be informed of 
how much he was overpaid, as well as how the debt could be 
repaid.

The veteran requested a waiver of that overpayment in 
September 2001.  The veteran also submitted a financial 
statement wherein he reported $3,325.89 in total monthly 
income, including $2,300.00 from the veteran's employment and 
$757 from his spouse's social security benefits and $884 from 
his spouse's retirement disability benefits.  The veteran 
reported monthly expenses totaling $3,678.00, leaving a 
negative monthly balance of $352.11 after payment of 
expenses.  He reported that he owned a house valued at 
$60,000 and a car valued at $12,000.  In addition, the 
veteran stated in his September 2001 letter that he was 
responsible for $20,000 in student loans for his daughter and 
alleged back child support in the amount of $12,000, and that 
his wife was responsible for $30,000 in student loans for her 
children.

In October 2001, the veteran submitted a financial status 
report (FSR), wherein he reported $3,291 in total monthly 
income, including $2,300.00 from the veteran's employment and 
$757 from his spouse's social security benefits and $884 from 
his spouse's retirement disability benefits.  The veteran 
reported monthly expenses totaling $3,850.00, leaving a 
negative monthly balance of $559 after payment of expenses.  
The veteran reported that he owned a house valued at $60,000 
and a car valued at $9,000.  

In a November 2001 waiver decision, the veteran was denied 
waiver of the recovery of the pension overpayment in the 
amount of $30,405.  The decision was based upon a finding of 
significant fault of the veteran balanced by the Committee's 
expressed consideration of equity and good conscience.

In January 2002, the veteran filed a notice of disagreement 
with the Committee's decision.  A Statement of the Case was 
issued in December 2003, and in February 2004, the veteran 
filed a substantive appeal claiming that VA hospital visits 
revealed a diagnosis of PTSD and that since PTSD was a 
service-related disability, employment was permitted while 
receiving benefits.  In addition, the veteran stated that VA 
employees had denied correspondence or phone conversations 
with the veteran.

In March 2005, the veteran and his spouse testified at a 
travel board hearing before the undersigned Acting Veterans 
Law Judge.  In essence the veteran asserted that he thought 
that his pension benefits had been switched over to service-
connected compensation for PTSD and this had led to his wages 
not being reported.  

At that hearing, the veteran testified that his income and 
expenses had changed since submission of his FSR in October 
2001.  The veteran stated that he was not working, and that 
he had hurt his back two years prior and was at the very end 
of his workers' compensation payments.  He reported that his 
only other monthly income was social security of $834.  In 
addition, the veteran's wife testified that she was receiving 
social security and disability payments.  The veteran also 
testified that he was paying $254 monthly toward making up 
for child support payments that he missed in 1987.  The 
veteran also acknowledged that he had purchased a 2004 
Pontiac Vibe and was having to make a $315 monthly car 
payment.  In addition, the veteran testified that a recent 
appraisal of the house had resulted in it being valued at 
only $43,000.  With respect to credit card debt, the veteran 
testified that his MasterCard had a $14,000 balance with a 
minimum payment of over $300 monthly.

At the hearing, the veteran was asked to provide a more 
current and updated FSR which the veteran's representative 
agreed to provide.  It was agreed that the record would be 
held open for 30 days in order to allow for submission of the 
updated FSR by the veteran.  The veteran, however, for 
whatever reason failed to provide the updated information.

III.	Discussion

The veteran requests a waiver of the recovery of the 
overpayment of VA pension benefits in the amount of $30,405.

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist: (1) Fraud, (2) 
misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302 
(West 2002).  

The Board's review of the record reflects that in its 
November 2001 waiver decision, the Committee determined that 
there was no indication of fraud, misrepresentation, or bad 
faith on the part of the veteran in this case.  The Board 
agrees with that preliminary finding.  Therefore, there is no 
statutory bar to waiver of recovery of the overpayment.

The question before the Board for review is the issue of 
whether the evidence establishes that recovery of the 
remaining indebtedness would be against equity and good 
conscience, in which case recovery of that overpayment may be 
waived.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  The 
following is pertinent to this matter:

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:  (1) Fault of debtor.  Where actions of the debtor 
contribute to creation of the debt.  (2) Balancing of faults.  
Weighing fault of the debtor against VA fault.  (3) Undue 
hardship.  Whether collection would deprive debtor or family 
of basic necessities.  (4)  Defeat the purpose.  Whether 
withholding of benefits or recovery would nullify the 
objective for which the VA benefits were intended.  (5) 
Unjust enrichment.  Failure to make restitution would result 
in unfair gain to the debtor.  (6) Changing position to one's 
detriment.  Reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation.  38 
C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must and 
has considered all of these specifically enumerated elements.  
However, the Board finds that the issues of fault, unjust 
enrichment, undue hardship, and whether there would be a 
defeat of the purpose of an existing benefit to the veteran 
are most significant in the instant case.
 
VA's working definition of "fault" is "The commission or 
omission of an act that directly results in the creation of 
the debt" (Veteran's Benefits Administration Circular 20-90- 
5, February 12, 1990).  Fault should initially be considered 
relative to the degree of control the veteran had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.

The Board has carefully reviewed the entire record, in light 
of the veteran's contentions and the applicable law and 
regulations.  The evidence of record demonstrates that the 
veteran was informed in writing by VA that the rate of VA 
pension depended upon total "family" income which included 
the payee's income and that of any dependents.  The veteran 
was told that payments must be adjusted whenever income 
changes and that he must promptly report any changes in the 
amount or source of income.  He was also told that failure to 
promptly record income changes might create an overpayment 
which would have to be repaid.

In the face of this warning, the veteran failed to accurately 
report income from other sources, specifically that he 
received $21, 053 income in 1998.  In addition, while the 
veteran stated in his September 2001 letter to VA that he 
reported his marriage in April 1999, there is no indication 
of that in the record.  A VA pension recipient must notify VA 
of all circumstances which will affect his or her entitlement 
to receive, or the rate of, the benefit being paid.  Such 
notice must be furnished when the recipient acquires 
knowledge that his or her income changed.  38 C.F.R. § 
3.660(a)(1).

After consideration of the record, the Board concurs with the 
RO that the veteran was at fault in the creation of the 
overpayment.  He had been properly advised that the pension 
program was income based and that he was under an obligation 
to accurately and completely report all income and the 
sources thereof.  

The veteran's income for the period in question was at a 
level which did not permit payment of pension, and had he 
provided correct financial information to VA, the running 
award of pension would have been reduced or discontinued.  
The RO took appropriate action to terminate his award once 
information was reviewed regarding the previously unreported 
1998 income.  Thus, with regard to the balancing of faults 
between the veteran and VA, fault in the creation of the debt 
rests with the veteran.

The Board has also considered whether recovery of the 
overpayment would defeat the original purpose of the benefit, 
by nullifying the object for which it was intended.  Pension, 
as noted above, is an income-based program, intended to 
provide a basic level of support for veterans with wartime 
service.  Recovery of those amounts to which the veteran was 
not entitled in view of his countable income would not defeat 
the purpose of the benefit.  This would not affect the 
veteran's other sources of income, including his Social 
Security benefits or his wife's Social Security or disability 
benefits.

On the other hand, failure of the Government to insist upon 
its right to repayment of the remaining debt not previously 
waived would result in the veteran's unjust enrichment at the 
expense of the Government.  The veteran in this case did not, 
according to the available record, change his position due to 
his detriment and as a result of the award of pension.

Finally, the Board must analyze whether recovery of the 
overpayment from the veteran would result in undue financial 
hardship.  In the initial Financial Statement submitted in 
September 2001, there was shown a negative monthly balance 
after payment of monthly expenses.  The FSR submitted in 
October 2001 disclosed that the veteran had an even higher 
monthly negative balance.  However, the veteran reported that 
he spent $1158 per month for food, $800 for car expenses, 
$200 per month for cable and entertainment, and $80 for 
animal rescue.  The Board finds these to be excessive 
expenditures and considers the veteran and his spouse to be 
living beyond their means.  While the veteran testified as to 
his increased financial burdens, he has yet to provide VA 
with the written FSR as requested at his Board hearing in 
March 2005.  The Board notes that at the hearing the veteran 
and his wife essentially agreed that they had been spending 
too much on everything 

Also, it should be noted that the Government is entitled to 
the same consideration as other creditors or potential 
creditors, and in October 2001 the veteran reported making 
monthly payment of $682 to various creditors.  
However, the Board also recognizes that the veteran and his 
wife are now on a fixed income.  In the Board's judgment, the 
circumstances in this case indicate a need for reasonableness 
and moderation in the exercise of the Government's right to 
collect the debt charged to him.  Accordingly, the Board 
concludes that recovery of the overpayment of the total 
amount would be against equity and good conscience.  
Therefore, waiver of recovery of the overpayment of one half 
of the total amount is in order.  38 U.S.C.A. § 5302(a); 38 
C.F.R. §§ 1.963(a), 1.965(a).

However, the Board is not persuaded that recovery of the 
remainder of the overpayment at issue not waived would be 
unfair, unconscionable, or unjust.  This is so particularly 
since the veteran continued to accept VA pension at a time 
when he had higher income than he had previously reported to 
VA.  Moreover, in light of the fact that the veteran had 
received such a sizeable disqualifying sum of money that 
caused the creation of the pension overpayment, the fault of 
the veteran must be accorded significantly greater weight 
than other elements in this analysis.

The Board finds, therefore, that under the principles of 
equity and good conscience, taking into consideration all of 
the specifically enumerated elements of 38 C.F.R. § 1.965(a), 
it would not be unfair to recover the veteran's pension 
overpayment indebtedness in the reduced amount of $15,202.  
The end result would not be unduly favorable or adverse to 
either the Government or the veteran.  In light of these 
factors, the Board finds that the recovery of the reduced 
amount of overpayment in reasonable installments would not 
result in undue financial hardship on the veteran and deprive 
him of the basic necessities of life.  The veteran and his 
wife have enormous obligations and have had some bad luck 
over the past several years, including the depreciation of 
the value of their home which is their biggest asset.  It 
would be unreasonable and unduly harsh to require payment of 
the entire amount of the debt. On the other hand, they 
clearly need to exert more fiscal discipline starting 
immediately. 




ORDER

Entitlement to waiver of overpayment of pension benefits in 
the amount of $15,203 is granted, but only to that extent.  

With respect to the balance of overpayment due, $15,202, 
entitlement to waiver of overpayment is denied.



	                        
____________________________________________
	Robert E. O'Brien
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


